


109 HRES 1103 IH: Expressing the sense of the House of

U.S. House of Representatives
2006-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 1103
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2006
			Ms. Lee (for herself
			 and Mr. Lewis of Georgia) submitted
			 the following resolution; which was referred to the
			 Committee on International
			 Relations
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding modern-day slavery.
	
	
		Whereas modern-day slavery includes chattel slavery, human
			 trafficking, indentured or bonded labor, forced labor, forced marriage, and the
			 worst forms of child labor;
		Whereas the United States outlawed slavery and involuntary
			 servitude in 1865, recognizing that those evil institutions must be
			 abolished;
		Whereas Article 1 of the 1956 Supplementary
			 Convention on the Abolition of Slavery, the Slave Trade and Institutions and
			 Practices Similar to Slavery states that [e]ach of the States Parties to
			 this Convention shall take all practicable and necessary legislative and other
			 measures to bring about progressively and as soon as possible the complete
			 abolition or abandonment of the following institutions and practices, where
			 they still exist and whether or not they are covered by the definition of
			 slavery contained in Article 1 of the Slavery Convention signed at Geneva on 25
			 September 1926;
		Whereas Article 1 of the 1956 Supplementary Convention on
			 the Abolition of Slavery further states that such institutions and practices of
			 slavery include—
			(1)debt
			 bondage;
			(2)serfdom;
			(3)[a]ny institution or practice
			 whereby: (i) [a]woman, without the right to refuse, is promised or given in
			 marriage on payment of a consideration in money or in kind to her parents,
			 guardian, family or any other person or group; or (ii) [t]he husband of a
			 woman, his family, or his clan, has the right to transfer her to another person
			 for value received or otherwise; or (iii) [a] woman on the death of her husband
			 is liable to be inherited by another person;; and
			(4)[a]ny
			 institution or practice whereby a child or young person under the age of 18
			 years, is delivered by either or both of his natural parents or by his guardian
			 to another person, whether for reward or not, with a view to the exploitation
			 of the child or young person or of his labour.;
			Whereas Article 6 of the 1956 Supplementary Convention on
			 the Abolition of Slavery states that [t]he act of enslaving another
			 person or of inducing another person to give himself or a person dependent upon
			 him into slavery, or of attempting these acts, or being accessory thereto, or
			 being a party to a conspiracy to accomplish any such acts, shall be a criminal
			 offence under the laws of the States Parties to this Convention and persons
			 convicted thereof shall be liable to punishment;
		Whereas in the 21st century as many as 27 million people
			 are suffering as slaves throughout the world and in the United States;
		Whereas modern-day slavery strips human beings of dignity,
			 respect, and hope for their future;
		Whereas no country or people are immune from the effects
			 of modern-day slavery;
		Whereas the Trafficking Victims Protection Act of 2000 (22
			 U.S.C. 7101 et seq.) states that the Declaration of Independence recognizes the
			 inherent dignity and worth of all people and states that all men are created
			 equal and are endowed by their Creator with certain unalienable rights,
			 including the right to be free from slavery and involuntary servitude;
		Whereas trafficking in persons involves the following:
			 The use of force, fraud, or coercion to exploit a person for commercial
			 sex or for the purpose of subjecting a victim to involuntary servitude, debt
			 bondage, or forced labor. The use of force or coercion can be direct and
			 violent, or psychological.;
		Whereas an estimated 800,000 persons are trafficked across
			 international borders each year;
		Whereas approximately 80 percent of victims are female and
			 an estimated 40 to 50 percent of victims are children;
		Whereas many of the victims are trafficked into the
			 international sex trade, which includes sexual exploitation of persons
			 involving activities including prostitution, pornography, sex tourism, and
			 other commercial sexual services;
		Whereas an estimated 18,000 to 20,000 victims are
			 trafficked into the United States each year;
		Whereas global profits from trafficked forced labor totals
			 an estimated $31.6 billion annually;
		Whereas the Department of Health and Human Services states
			 that human trafficking is the second largest criminal industry
			 worldwide;
		Whereas Article 1 of the 1956 Supplementary
			 Convention on the Abolition of Slavery defines indentured or bonded labor as
			 the status or condition arising from a pledge by a debtor of his [or
			 her] personal services or of those of a person under his [or her] control as
			 security for a debt, if the value of those services as reasonably assessed is
			 not applied towards the liquidation of the debt or the length and nature of
			 those services are not respectively limited and defined;
		Whereas bonded labor can hardly be distinguished from
			 traditional slavery because it prevents the victim from leaving his or her job
			 until the debt is repaid;
		Whereas the borrower is usually in a situation where he or
			 she is never able to repay the debt, and consequently the bonded laborer’s
			 children inherit the debt in which people are enslaved from generation to
			 generation;
		Whereas bonded labor affects at least 20 million people
			 around the world;
		Whereas International Labor Organization (ILO) Convention
			 No. 105 on the Abolition of Forced Labor prohibits the use of any form
			 of forced or compulsory labor as a means of political coercion or education,
			 punishment for the expression of political or ideological views, workforce
			 mobilization for purposes of economic development, labor discipline, punishment
			 for participation in strikes, or racial, social, national or religious
			 discrimination;
		Whereas at least 12.3 million people are victims of forced
			 labor which includes at least 9,490,000 in Asia and the Pacific, at least
			 1,320,000 in Latin America and the Caribbean, at least 360,000 in
			 industrialized countries (i.e. England, France, and the United States), at
			 least 260,000 in the Middle East and North Africa, at least 260,000 in
			 transition countries, and at least 660,000 in sub-Saharan Africa;
		Whereas among such 12.3 million victims, at a minimum,
			 there are at least 2.5 million people who are forced to work by the
			 governments, military forces, or rebel military groups;
		Whereas at least 9.8 million people are exploited by
			 private agents and enterprises;
		Whereas the ILO estimates that there are at least 1.4
			 million victims of commercial sexual exploitation and at least 7.7 million
			 victims of economic exploitation;
		Whereas global profits from all forced labor total an
			 estimated $44.3 billion annually;
		Whereas Article 1 of the 1964 Convention on Consent to
			 Marriage, Minimum Age for Marriage and Registration of Marriages states that no
			 marriage shall be legally entered into without the full and free consent of
			 both parties;
		Whereas there is a clear distinction between an arranged
			 marriage and a forced marriage, where in an arranged marriage the consent of
			 both parties is sought and given but in a forced marriage, consent is not given
			 and duress is invariably a factor;
		Whereas ILO Convention No. 182 on the Worst Forms of Child
			 Labor defines the worst forms of child labor as: all forms of slavery or
			 practices similar to slavery, such as the sale and trafficking of children,
			 debt bondage, serfdom and forced or compulsory labor; forced or compulsory
			 recruitment of children for use in armed conflict; use of a child for
			 prostitution, production of pornography or pornographic performances; use,
			 procuring or offering of a child for illicit activities, in particular for the
			 production and trafficking of drugs; work which is likely to harm the health,
			 safety or morals of children;
		Whereas Principle 9 of the Declaration of the Rights of
			 the Child proclaimed by the General Assembly of the United Nations on November
			 20, 1959, states that . . . the child shall not be admitted to
			 employment before an appropriate minimum age; he shall in no case be caused or
			 permitted to engage in any occupation or employment which would prejudice his
			 health or education, or interfere with his physical, mental, or moral
			 development …;
		Whereas Article 2 of ILO Convention No. 138 Concerning
			 Minimum Age For Admission to Employment states: The minimum age
			 specified in pursuance of paragraph 1 of this article shall not be less than
			 the age of compulsory schooling and, in any case, shall not be less than 16
			 years.;
		Whereas ILO Convention No. 182 has been
			 ratified by more than 155 nations and requires immediate and effective action
			 to eliminate the worst forms of child labor which involve children under the
			 age of 18 and which include slavery, debt bondage, forced or compulsory labor,
			 the sale or trafficking of children, including the forced or compulsory
			 recruitment of children for use in armed conflict, child prostitution, the use
			 of children in the production and trafficking of narcotics, and any other work
			 that, by its nature or due to the circumstances in which it is carried out, is
			 likely to harm the health, safety, or morals of children;
		Whereas in particular, the ILO estimates that there are at
			 least 60 million children worldwide currently trapped in the worst forms of
			 child labor;
		Whereas the ILO estimates at least 179 million children
			 affected by child labor work in areas that are harmful to their health and
			 welfare;
		Whereas according to the ILO, worldwide an estimated 250
			 million children under the age of 15 are working, many of them in dangerous
			 industries such as mining and fireworks;
		Whereas children under the age of 15 constitute
			 approximately 11 percent of the workforce in some Asian countries, 17 percent
			 in parts of Africa, and a reported 12 to 26 percent in many countries in Latin
			 America;
		Whereas the number of children under the age of 15 who are
			 working, and the scale of their suffering, increases every year, despite the
			 existence of more than 20 ILO conventions on child labor and laws in many
			 countries that purportedly prohibit the employment of under-age
			 children;
		Whereas in many countries, children under the age of 15
			 lack either the legal standing or means to protect themselves from exploitation
			 in the workplace;
		Whereas ILO Convention No. 182 focused world attention on
			 the need to take immediate action to eradicate those forms of child labor that
			 are hazardous and damaging to children’s physical, mental, or moral
			 well-being;
		Whereas the prevalence of child labor in many developing
			 countries is rooted in widespread poverty that is attributable to unemployment
			 and underemployment, precarious incomes, low living standards, and insufficient
			 education and training opportunities among adult workers;
		Whereas the employment of children under the age of 16
			 commonly deprives such children of the opportunity for basic education and also
			 denies gainful employment to millions of adults;
		Whereas modern-day slavery capitalizes on areas of
			 conflict and post conflict, transitioning states, sudden political change,
			 economic collapse, civil unrest, internal armed conflict, chronic unemployment,
			 widespread poverty, personal disaster, lack of economic opportunity, and
			 natural disasters;
		Whereas modern-day slavery preys upon the vulnerable,
			 ethnic minorities, and people without citizenship;
		Whereas modern-day slavery uses threats, intimidation,
			 manipulation, coercion, fraud, shame, and violence to force victims into
			 modern-day slavery;
		Whereas populations vulnerable to modern-day slavery are
			 growing due to the rising numbers of orphans in developing countries, which are
			 due to civil conflicts and the HIV/AIDS pandemic;
		Whereas the spread of HIV/AIDS and other
			 sexually-transmitted diseases poses a global threat and creates a particular
			 challenge for victims of modern-day slavery involved in the international sex
			 trade;
		Whereas modern-day slavery brutalizes men, women, and
			 children, and exposes them to rape, torture, HIV/AIDS and other
			 sexually-transmitted diseases, violence, dangerous working conditions, poor
			 nutrition, drug and alcohol addiction, and severe psychological trauma from
			 separation, coercion, sexual abuse, and depression;
		Whereas organized criminal groups, gangs, document
			 forgers, brothel owners, and corrupt police or immigration officials funnel
			 modern-day slavery profits into both legitimate and criminal activities;
		Whereas modern-day slavery has a negative impact on the
			 labor market in many countries and perpetuates a cycle of poverty; and
		Whereas the loss of family-support networks due to
			 modern-day slavery contributes to the breakdown of societies: Now, therefore,
			 be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the abolition of
			 modern-day slavery should be a high priority of United States foreign and
			 domestic policy and the United States should assume a leadership role in a
			 global campaign to eliminate all forms of modern-day slavery by 2017;
			(2)the trade, aid,
			 and investment policies of the United States should reflect and advance the
			 commitment of the United States to freedom for all people;
			(3)the United States
			 should expand protection and legal options for victims of modern-day
			 slavery;
			(4)the United States
			 should bring together governments, international organizations, nongovernmental
			 organizations, and individuals to form a comprehensive coalition and forge a
			 sustained global action plan to fight modern-day slavery; and
			(5)the abolition of
			 modern-day slavery should be prioritized at the 2007 Group of 8 (G–8) Summit in
			 Germany.
			
